Citation Nr: 1145123	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO rating decision.  

Notably, the Veteran was scheduled for a hearing in Washington, DC in November 2007.  The record reflects that the Veteran cancelled the hearing, and has not indicated or argued that he be rescheduled for a new hearing.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in January 2010.  

All of the actions previously sought by the Board through its prior request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including depressive disorder and PTSD, as evidenced by various lay statements submitted by him and his friends, which discuss his depression and PTSD symptoms.  Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as one of service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions, supported by the service personnel records, of being bullied and being racially discriminated against by supervisors and fellow service members in his platoon.  

2.  The most probative evidence of record indicates that the Veteran does not demonstrate a diagnosis of PTSD.  

3.  The Veteran has presented credible lay assertions to show that he exhibited certain manifestations of depressive disorder NOS, symptoms of which he is documented to have reported during service, but without a diagnosis of psychiatric disability during service.  

4.  The most probative evidence of record indicates that the currently demonstrated depressive disorder NOS is shown as likely as not to have had its onset during the Veteran's active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by depressive disorder NOS is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2004, February 2010, and March 2011 letters.  Specifically, in the February 2010 and March 2011 letters the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in July 2011.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim; however, on these facts, such omission is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As the Board's decision herein allows the claim for service connection on appeal, no disability rating or effective date is being, or is to be, assigned.  Hence, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess.  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and etiology of his claimed disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matters addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Lay statements may, under certain circumstances, also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  

If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is competent and credible evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for a mental disorder is a medical diagnosis of the disorder.  Diagnoses of PTSD, as well as of other mental disorders, must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The DSM-IV describes PTSD as a mental disorder characterized by the "development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity."  DSM-IV § 309.81 at 424 (4th ed.1994).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke...in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.   

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the United States Court of Veterans Appeals (Court) noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis 

The Veteran contends that his current acquired psychiatric disorder had its onset during his active service.  Specifically, various written statements submitted by the Veteran, his friends and his representative, show complaints and observations of symptoms of severe, chronic depression, drug and alcohol addiction, suicidal ideation, sleep impairment, isolating behavior, inability to function in the work place, personality changes, anxiety, and PTSD related to various military stressors, since service.  

By way of background, in September 1998 the Veteran filed a claim for "bad nerves," and was denied service connection for alcohol and other drug dependence, and for nicotine dependence in a March 1999 rating decision.  In April 2004 he filed a claim for PTSD, which was denied in a November 2004 rating decision.  

As discussed in greater detail below, the first post-service clinical evidence of a psychiatric disorder is dated in 1996, a number of years after the Veteran's discharge from service.  There otherwise is no diagnosis or suggestion of a psychosis within a year of discharge.  Accordingly, the relevant presumptive provisions are inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  

However, service connection may still be warranted on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  

In June 2004 the Veteran submitted a VA PTSD questionnaire in which he detailed his alleged stressor incidents, indicating that they occurred while he served in the US Army in Korea and Germany.  Specifically, he claims that was bullied and set up by his supervisors to fail at his job, he had an alcohol problem and abused his spouse for which he was "put out of the military with a bar to reenlistment and also to join the reserves," and he was racially discriminated against and not given appropriate recognition for his achievements like the rest of his peers.  

Although the medical evidence of record indicates that the Veteran reported light combat exposure, and that the current war stirred of memories of tanks and gunfire for him, he has not asserted that his military stressors are related to his alleged combat exposure.  

Further, the record does not support a finding that the Veteran had any combat service.  In this regard, although his DD Form 214, Certificate of Release or Discharge from Active Duty, reveals that he had a Military Occupational Specialty (MOS) of infantryman for 3 years, and of heavy antiarmor weapons infantryman for 8 years and 1 month, he has not received awards, medals, decorations, badges, citations, or campaign ribbons that specifically denote combat participation.  Moreover, by his own reporting in a July 2010 VA examination report, the Veteran specifically denied combat exposure.  

Additionally, the Veteran has not claimed that any stressor incident is related to fear of hostile military or terrorist activity, which would entitle him to application of the evidentiary provisions set forth in 38 C.F.R. § 3.304 (f)(3).  

Hence, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Turning to the matter of stressor verification, the Board notes the service records reflect an erratic and desultory service history, punctuated by commendations and promotions, as well as various disciplinary actions ultimately leading to the Veteran's separation from service due to misconduct.  Notably, the Veteran's DD Form 214, reflects that he was discharged from service under honorable conditions.   

In August 1988, the Veteran was recommended for discharge due to exhibiting a flagrant disregard for military discipline and authority.  The report cites to the Veteran receiving three Article 15's, one for disobeying an order of an officer, one for disobeying the order of a non-commissioned officer (NCO) and one for falling asleep on duty, which set a poor example and undermined the special trust and confidence placed in him by the US Army.  

By November 1988, the Veteran was recommended for separation from service under honorable conditions (general discharge) on the grounds that he exhibited the pattern of misconduct consisting of discreditable involvement with military authorities consisting of misconduct or prejudicial to good order and discipline [AR 635-200, para 14-12b(1)] contained in the commander's notification letter and the pattern of misconduct warrants separation.  

The Summary of Proceedings, dated in November 1988, reflects testimony from witnesses who served with the Veteran and spoke in his defense.  These witnesses reported that the Veteran was generally a good soldier who followed orders, but that he was insubordinate at times and had problems with his wife.  The general opinion of these witnesses is that the Veteran should have been transferred to a different unit and afforded another chance to remain in the military.  

Significantly, the Veteran's squad leader reported that there generally were race problems in the platoon, including discriminatory practices set in place by the section sergeant and the platoon sergeant.  However, the squad leader noted that the Veteran worked for two sergeants who were both black, and had no trouble in the last few months.  A specialist who served with the Veteran reported that the Veteran was in charge of people while serving as an E5, but noted that when he was reduced in rank he was ridiculed by other E4's in the company, which brought his morale down, and which was caused by his superiors.  Another specialist who served with the Veteran for 2 years noted that he had problems with his supervisors, and was ridiculed by everyone in the company.  The Veteran's section sergeant also gave testimony, and indicated that he also experienced racial discrimination in the platoon.  

The Veteran testified that he was reduced to an E4 while serving in Korea when he was "relieved and got lax" and lost his stripes.  He admitted to hitting his spouse and being treated for alcohol abuse, but contested the grounds of the various Article 15 proceedings filed against him, indicating the circumstances which led to his being reprimanded did not occur as reported by his superiors, and were minor infractions for which others in similar situations were not punished.  

The Board finds that the Veteran's claimed stressor of having had an alcohol problem for which he was "put out of the military with a bar to reenlistment and also to join the reserves," is confirmed by the record.  However, the controlling law provides that no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Yet the Board finds there is probative evidence, in the form of the testimony from the Administrative Board proceeding by the Veteran's fellow service members, which corroborates his claim that he was likely the object of discrimination and ridicule in service by establishing that racial discrimination was practiced in the platoon by the section sergeant and the platoon sergeant.  The testimony also provides evidence to support the Veteran's contention that he was bullied by his superiors and fellow service members, and lost morale due to the circumstances in his unit and being reduced in rank.  

Hence, the Board concedes that the probative evidence of record indicates that the Veteran, as likely as not, experienced his claimed military stressors.  

The matter turns now to the question of the presence of a current disability and the existence of a medical nexus linking the current disability to the Veteran's active service.  At issue is whether or not the Veteran has a current diagnosis of PTSD related to his claimed military stressors, or if he has another acquired psychiatric disorder related to his service.  

Of preliminary importance, a rating decision and accompanying Disability Determination and Transmittal form of the Social Security Administration (SSA), reveals the Veteran was afforded SSA disability benefits for a primary diagnosis of PTSD and a secondary diagnosis of depressive disorder in October 2004.  However, the Board does not find this determination to be controlling for purposes of the current claim.  

The Board observes that SSA disability benefits are based on a claimant's age, employment history and disability, and generally require a showing that the medical evidence establishes a current diagnosis and level of severity for the claimed disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520, 416.920.  In this case, the requirements to establish entitlement to service connection for PTSD by VA standards are more involved than merely establishing a current diagnosis, and necessitates an analysis of the etiology of the claimed disability.  

Notably, the service treatment records show that in June 1987, the Veteran was seen in social work service for suspected spouse abuse.  In July 1987 he received an alcohol counseling evaluation, and in November 1987, he underwent family, individual, and group counseling.  

Significantly, in a June 1988 Report of Medical History for a chapter examination, the Veteran "checked-the-box" for "depression or excessive worry" and for "nervous trouble of any sort," and the examining physician noted a history of acute situations of stress.  However, an accompanying Report of Mental Status Evaluation performed due to misconduct reveals findings of normal behavior and thought content, fully alert, fully oriented, unremarkable mood or affect, good memory, and clear thinking process.  The report reveals that there was no evidence of a mental disease or defect which warranted disposition through medical channels.  

VA and private treatment records, confirm current diagnoses of depressive disorder and PTSD, and show that the Veteran first sought VA psychiatric treatment in May 1996 for substance abuse.  

Notably, a VA hospitalization report, revealing treatment from October 1996 to November 1996, shows the Veteran reported that he used Valium while in Germany from 1979 to 1980 and that he was prescribed Valium in 1986 by a medical doctor.  The Board finds the Veteran's reporting in this instance to credible as the information was given for the purposes of treatment, prior to his claim for service connection, and not with the intent to obtain monetary benefits.  

In April 1998, the Veteran complained of experiencing depression twice a day and bad dreams, which he related to personal problems including child rearing, house repairs, and finances.  The practitioner noted a history of crack cocaine use since 1990, along with alcohol abuse and barbiturates abuse in the past.  Later that same month, the Veteran participated in a depression management group, and scored a 61 on the Zung Scale indicating moderate depression.  

Significantly, in January 2004, the Veteran underwent a VA clinical evaluation for PTSD.  Here, the practitioner noted that the Veteran was referred for psychiatric treatment after complaining of nightmares and flashbacks.  The Veteran was evaluated for combat-related PTSD over the course of three clinical visits.  

At the first visit, occurring in November 2003, the Veteran completed standardized psychological testing, including the Combat Exposure Scale (CES), Mississippi Scale for Combat-Related PTSD, Davidson Trauma Scale (DTS), Alcohol Use Disorders Identification Test (AUDIT), and Beck Depression Inventory (BDI-II).  He also completed the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), and the Personality Assessment Inventory (PAI) later that same month.  Finally, he was evaluated via the Clinician Administered PTSD Scale (CAPS) for the DSM-IV in early January 2004.  

The practitioner noted the evaluation results included findings of MMPI-2 and PAI validity profiles consistent with those seen in studying patients with chronic and severe PTSD.  The practitioner noted that these results had been documented in previous reports using well-established psychophysiological trauma assessment; therefore, this profile is considered to be interpretable.  The Veteran's MMPI-2 PK scale, PAI ARD-T scale, Mississippi score, and his DTS score were also consistent with a diagnosis of PTSD.  The Veteran reported light combat exposure on the CES, and the practitioner noted that his score on the AUDIT suggested a strong likelihood of hazardous or harmful alcohol consumption.  

The practitioner indicated that the Veteran's responses on the BDI-II suggested extreme depression, including feelings of sadness and guilt, occasional crying spells, agitation, loss of interest/pleasure in activities and people, difficulty making decisions, feelings of worthlessness, lack of energy/fatigue, difficulty sleeping, irritability, lack of appetite, difficulties concentrating, and loss of interest in sex.  The Veteran endorsed symptoms of suicidal ideation; however, had no immediate intent or plan.  

The practitioner noted that the CAPS clinical interview also supported a diagnosis of military-related PTSD.  The practitioner observed that the Veteran reported several military related traumas, and stated that his worst experience in the military occurred while he was stationed in Korea in 1984, where he was fired from a job after a new officer arrived and the department was restructured.  The Veteran reported that he was transferred to another post in Korea, but indicated that he experienced difficulty coping with his new environment.  

The Veteran also related a story where he overslept one morning and missed formation, which led to his being written up by the squad leader, being reported to the lieutenant colonel, and receiving an Article 15.  The Veteran noted that he began working with another sergeant major, but he had planned to make him fail so that he would lose two stripes.  The Veteran indicated that he could not manage the workload and made a mistake.  He reported being demoted and losing the opportunity to become a recruiter.  He complained that he felt he was bullied and helpless, and that there was prejudice involved in what had happened to him.  

The Veteran also indicated that his substance abuse problem caused him distress, and stated that his marriage was in turmoil while he was stationed in Europe due to substance abuse and repeated episodes of spousal abuse.  The Veteran reported that he received several infractions, and was arrested by the military police on one occasion, which resulted in him losing another stripe and being released from the Army.  Finally, the Veteran discussed experiencing racial discrimination, which caused him to feel helpless, and which he still thinks about today.  He indicated that his experiences in service were associated with significant feelings of helplessness, fear, and horror.  

On examination, the Veteran discussed his current psychological, social, and occupational functioning, and reported experiencing symptoms of reexperiencing, memory trouble, sleep impairment, and moderate psychological distress once a week when cues reminded him of his traumas, including the current war and participating in the PTSD evaluation.  The Veteran also indicated that he avoids thoughts, feelings, and conversations about the events daily, acknowledged avoiding crowds of people and military establishments, and reported a marked loss of interest in many activities that he used to enjoy.  He acknowledged severe feelings of detachment from others most of the time, emotional numbness, a moderate sense of a foreshortened future, hyperarousal symptoms, increased irritability, and marked loss of concentration.  The practitioner opined that the Veteran experiences these symptoms at an intensity and frequency that meets the diagnostic criteria for PTSD.  

The practitioner noted that the Veteran did not endorse significant symptoms of current major depression, but he did report past episodes.  In reviewing his depressive symptoms, the Veteran described experiencing a depressed mood most of the day, nearly every day, for two consecutive weeks.  He also acknowledged past decreased interest in activities, increased appetite, insomnia, fatigue, psychomotor retardation, feelings of worthlessness, and difficulties concentrating.  

The Veteran reported a history of substance abuse, including drinking and illegal use of marijuana and cocaine, while in the military.  He indicated that he has participated in several detoxification programs and has remained sober from alcohol and drugs for two years.  

The results of the evaluation supported a primary diagnosis of military-related PTSD, chronic, and a history of major depressive disorder.  The practitioner opined that the symptoms that began as a result of the Veteran's experiences in the Army are incapacitating and have caused him complete social and occupational impairment.  

The Board acknowledges that the Veteran argues that he should be entitled to service connection for PTSD because he has PTSD symptoms and a verified stressor event in service.  These facts are not in dispute; however, what is in dispute, and critical, is whether he has the full constellation of symptoms (see DSM-IV, § 309.81) that establish a diagnosis of PTSD.  On this question the preponderance of the evidence is against the Veteran's claim.  

The Board finds that although the January 2004 practitioner provided an account of the Veteran's claimed military stressors, opined that the symptoms of severe feelings of detachment from others most of the time, emotional numbness, a moderate sense of a foreshortened future, hyperarousal symptoms, increased irritability, and marked loss of concentration are of an intensity and frequency that meets the diagnostic criteria for PTSD, and based the diagnosis of military-related PTSD on various standardized psychological testing results, the practitioner failed to explain the relationship between the symptoms observed and the Veteran's claimed in-service stressors.  Overall, the Board finds the practitioner's assessment to be lacking in that it failed to provide adequate rationale for its conclusions.  As such, the Board accords the January 2004 report less probative value as to the matter of a current diagnosis of PTSD.  

In fact, the Board notes that although the record shows repeated diagnosis of and treatment for PTSD, at no point has the relationship between the Veteran's reported in-service stressors and his PTSD symptoms been discussed.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In conjunction with the current appeal, the Veteran underwent a VA PTSD examination in October 2004.  The examiner referenced the January 2004 VA psychiatric evaluation and noted several service-related traumas were described, including being fired from his job, being discriminated against, being racially discriminated against, abusing alcohol, and experiencing family problems.  During the October 2004 examination, the examiner asked the Veteran if those were the correct stressors that were leading to his current symptoms, and he indicated that they were.  The examiner opined that the Veteran's claimed stressors did not meet the diagnostic criteria for PTSD and a diagnosis of PTSD would not be warranted.  

The examiner noted that the Veteran's report and record review indicated that he was possibly discriminated against, which caused him to experience depression and anxiety, and caused his alcohol use and marital discord with some domestic abuse.  On mental status evaluation, the examiner observed the Veteran reported experiencing nightmares 2 to 3 times per week, but denied experiencing trouble concentrating and panic attacks.  The examiner observed that the Veteran was "rather odd interpersonally" and had blunted to flat affect.  

The examiner opined that the Veteran meets the criteria for PTSD other than the first criterion which requires that he experience or witness an extremely traumatic event that includes actual or threatened death.  The Veteran reported symptoms of difficulty sleeping, anger control, and concentration problems.  However, the examiner opined that criteria A was not met; hence, a diagnosis of PTSD was not warranted at that time.  The examiner opined that the Veteran's condition would meet the diagnosis of a psychotic disorder NOS, but there was not enough information to make that diagnosis at the present time.  The Veteran denied psychotic symptoms such as hallucinations and delusions, but did indicate that he has some difficulties in forming his thoughts from time to time.  The Veteran was diagnosed with depressive disorder NOS, cocaine dependence in remission, and alcohol dependence in remission.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 124, 127-28.  

The Board finds that the October 2004 VA examiner opinion that the Veteran's condition "would" meet the diagnosis of a psychiatric disorder NOS but there was not enough information to presently make that diagnosis is speculative in nature, and that it fails to explain why there was not enough evidence to make a diagnosis, which detracts from the probative value of the opinion regarding the current psychiatric diagnosis.  

The Veteran was accorded a second VA mental disorders examination in July 2010, during which the examiner noted a military occupational history of the Veteran having "3 or 4" Article 15's in service for failure to report, for spousal abuse, and for disobeying orders when "under stress."  The Veteran denied having combat service, but did indicate undergoing alcohol counseling after his spousal abuse incident in service, and noted that he was under the influence of alcohol during the spousal abuse incident.  The Veteran reported a medical history positive for suicide attempts, violence and assaultiveness, alcohol use, and illicit drug abuse.  He also reported undergoing outpatient treatment for a mental disorder in 2004 and 2006 at various VA medical facilities, and indicated current treatment for a mental disorder in the form of sleep medication.  

The Veteran gave a history of depressed mood 7 days per week, 90 percent of the time, feeling a 9 on a 0 to 10 point scale.  He reported feeling depressed since 1984, after "first losing a stripe in the military," but also noted that "it has been building over the years."  The examiner noted that despite stating that his melancholy mood has progressed over the years, the Veteran indicated that for his last months in the military, and his first months out of the military, "it was a 10."  The examiner observed that overall the Veteran's report seemed sincere, even if he seemed to overrate his depressive experience.  

The Veteran described severe symptoms of loss of interest in activities and not finding pleasure in activities, 7 days per week, for 90 percent of each day, which first started in the military.  He indicated that he likes to volunteer, likes to watch television, likes to go food shopping, and likes to talk to his daughter and aunt.  He describes a serious limit in activities, noting that he only leaves his house for on a limited basis.  He denied experiencing a loss of appetite, but noted that he has trouble falling asleep daily, without medication.  The examiner noted the Veteran did not manifest psychomotor retardation or agitation; however, when pursued in the interview to give more detailed and exact answers he was observed to become muscularly tense and mildly irritated.  The Veteran described experiencing low energy 7 days per week, 90 percent of each day, which he claims began in 1995.  The examiner observed that due to the Veteran's verbose presentation, the interview lasted well over two hours and the Vet showed no tendency towards fatigue and remained animated.  

The examiner noted the Veteran reported experiencing poor concentration 7 days per week, 90 percent of the time, since the end of his military career, and endorsed symptoms of being highly nervous at times.  He denied experiencing thoughts of suicide and mania, but indicated that his depression began in 1984 after he lost his first stripe in the military, and got worse across his military career.  He reported that he does not experience any periods of freedom from depression, not even for 2 weeks.  The Veteran indicated that he currently hears "guns fire and tanks" twice per week for seconds even while on psychotropic medication.  He noted that he first began to hear these things soon after leaving the military and has never been free o these experiences since they began.  The examiner noted the Veteran began taking psychotropic medication in 2005, which did not change the frequency of hearing voices, but did reduce his emotional response to the voices.  

During the interview, the Veteran stated that he continued to be troubled by how he "got put out" of the military, and when asked to describe the traumas that he experienced in the military, he stated that the traumas were his Article 15's.  He noted that in 1984, while in an NCO Academy in the Army, he was doing very well, but a new commandant took charge of the Academy and summarily dismissed a number of personnel from the Academy.  The Veteran explained that this was not racially motivated or personal, as a number of individuals were dismissed, but reported that he did not handle it well.  He reported being especially distraught over not being given an explanation for the dismissal.  He noted that he could not get out of bed the next day due to his disappointment, was given an Article 15 for not getting out of bed and going to formation, and was then sanctioned with probation.  The Veteran opined that he thought he had worked very hard, thought of himself as a loyal and capable soldier, and saw the Academy as a way to succeed.  

The examiner observed that being summarily dismissed hurt the Veteran profoundly, and he lost interest in trying to achieve after this emotional injury.  The Veteran labeled the behavior towards him as being "bullied," and stated that his mind was "overloaded" when he was told he would be dropped from the Academy.  The Veteran noted that his emotional reaction was unique and that others did not react in the same way.  

The Veteran reported receiving another Article 15 in 1987/1988, which he indicated followed his disappointment in being dismissed from the Academy in 1984, after he was stationed in a low stress job in the US for a time.  He noted that he was then sent to Germany where he was assigned to another "stressful situation," including working in equipment maintenance under the supervision of a person who was "on [the Veteran] because he knew [the Veteran] was busted."  The Veteran indicated that the stress would not have happened to another person, but that this stress, coupled with the stress of being dismissed from the Academy, led to his acting out and abusing his wife.  He noted that over time, without support, his tension built and he began to act out more.  The Veteran opined that he should have been transferred from the unit at that point, but during that time, he was given another Article 15.  

The examiner opined that the Veteran's description of his thoughts about his Article 15's was not so much the fearful recall of a trauma stressor, as the angry and hurt ruminations of injustices being committed against him.  The Veteran agreed to thinking of himself as a loyal person who was betrayed by the Army.  He reported thinking about the events that occurred during his military service on a daily basis, and noted that they "never leave" him, but could not state more clearly how often he thinks about them per day.  The Veteran indicated that he avoids these thoughts by "staying away from stress."  

The Veteran reported he stays away from the Hampton VA Medical Center (VAMC), where he likes to volunteer, as other patients can be argumentative, and he avoids war movies because of "all the killing."  He described experiencing nightmares, but noted that the nightmares are of "tanks and gunfire," things he witnessed during training in the military, although never having had a trauma experience in relation to them.  The Veteran indicated that he has limited his friendships and closeness to others and "got a shield because [he] didn't want to get hurt anymore," and because others are "not for [his] best interests."  The examiner opined that this seems to relate more to an interpersonal emotional wounding than a response from a trauma event.  The Veteran reported that he has been more irritable and gets angry more easily since his Article 15's, and noted that he feels fearful in the world and is constantly on the lookout for danger, even feeling fearful at times while at home.  

The examiner opined that, despite being currently diagnosed and treated for PTSD, the Veteran does not meet the criteria.  Instead, the Veteran was diagnosed with major depressive disorder, recurrent, severe with psychotic features, and with personality disorder NOS traits.  

The Board finds the July 2010 VA examination report to be highly probative as to the matter of whether or not the Veteran has a current diagnosis of PTSD related to his military stressors, as well as to the matter of whether or not the Veteran has a current diagnosis of another acquired psychiatric disorder.  In this regard, the examiner gave a thorough evaluation of the Veteran's contentions and the medical evidence of record, and provided adequate reasons and bases for each psychiatric diagnosis discussed.  

Specifically, the examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD is supported by the fact that the Veteran's descriptions of his symptoms are, by his own admission, related to things he witnessed during training in the military, such as exposure to tanks and gunfire, but that he never had a traumatic experience in relation to them.  Further, the Veteran reported thinking about the events that occurred during his military service on a daily basis, and noted that they "never leave" him, but could not state more clearly how often he thinks about them per day.  

Hence, the Board finds that despite the evidence, in the form of both VA and private treatment records, as well as SSA records, showing previous diagnoses and treatment for PTSD, to specifically include the January 2004 VA clinical evaluation for PTSD, the preponderance of the evidence, supported by this recent and most thorough medical opinion, does not favor finding a current diagnosis of PTSD rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV, as required by 38 C.F.R. §§ 3.304, 4.125.  

The Board acknowledges the Veteran's and his friends' lay contentions that he currently suffers from PTSD, and finds his written testimony, and that of his friends, to be credible in nature.  Further, the Board notes the Veteran is competent to testify in regard to the onset and continuity of his psychiatric symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, there is no evidence that the Veteran or his friends possesses the knowledge, skill, or training required to opine as to whether his psychiatric symptoms warrant a clinical diagnosis of PTSD.  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Therefore, the Board finds the Veteran's and his friends' lay contentions that he currently suffers from PTSD to be of little probative value as they are not competent to opine on such a complex medical question.  

Notably, in April 2011 an addendum was added to the July 2010 VA examination report.  Here, the examiner concluded that the Veteran's diagnosed acquired psychiatric disorder found in the July 2010 evaluation is less likely as not related to service.  However, the examiner noted that review of the Veteran's records supports that his experience of depression began while in the military, and indicated that these records also support that his depression while still in the military, and for a number of years after leaving the military, was at a lower level than it is currently.  The examiner reported that the Veteran's early diagnosis was primarily depressive disorder NOS, and there was no mention of psychotic features until a number of years following his exit from the military.  

Although the examiner opined that the Veteran's diagnosed acquired psychiatric disorder discussed in the July 2010 evaluation is less likely as not related to service, the rationale provided in support of the opinion, indicating that the records support the Veteran's depression began while in the military and existed for a number of years after leaving the military, serves to establish continuity of the Veteran's symptomatology, and is competent medical evidence of high probative value in support of the Veteran's claim.  

An etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on a review of the record, given that the Veteran "checked-the-box" for depression or excessive worry in service, reported that he used Valium prescribed by a medical doctor in service to treat his depression, began post-service treatment for symptoms of depression in 1998, and that there is a positive medical nexus opinion in favor of the claim, the Board finds the evidence to be in relative equipoise in showing that depressive disorder NOS as likely as not had its clinical onset during the Veteran's period of active duty.  

Accordingly, in resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for depressive disorder NOS is warranted.  


ORDER

Service connection for depressive disorder NOS is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


